      Case 5:10-cv-00346-DPM Document 53 Filed 05/04/20 Page 1 of 1



           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    PINE BLUFF DIVISION

NICKOL E. CARTER
ADC #146315                                                PETITIONER

v.                        No. 5:10-cv-346-DPM

DEXTER PAYNE, Director,
Arkansas Division of Correction                          RESPONDENT

                                ORDER
     Motion, Doc. 51, denied. Carter's motion amounted to a second
or successive habeas petition requiring preauthorization from the
United States Court of Appeals for the Eighth Circuit.          28 U.S.C.
§ 2244(b)(3)(A);   Gonzalez v. Crosby, 545 U.S. 524, 530-32 & n.5 (2005);
Ward v. Norris, 577 F.3d 925, 932-34 (8th Cir. 2009). And in light of
Gonzalez, that conclusion isn't a matter about which reasonable jurists
could disagree. Slack v. McDaniel, 529 U.S. 473, 484 (2000).
     So Ordered.

                                       D .P. Marshall}~
                                       United States District Judge
